Appeal Dismissed and Memorandum Opinion filed April 16, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00114-CV

 IN THE MATTER OF THE MARRIAGE OF MOWAFAC A. JABRI AND
                     SIRINE M. JABRI

                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-47206

                         MEMORANDUM OPINION

      This is an attempted appeal from action purportedly taken by the trial court
on January 27, 2020, abating a motion to expunge a Lis Pendens, in favor of the
113rd District Court (as evidenced by the docket sheet). The record before this
court contains no appealable order.

      On March 18, 2020, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before April 3,
2020. See Tex. R. App. P. 42.3(a). No response was filed.
      The appeal is ordered dismissed.



                                     PER CURIAM




Panel consists of Justices Christopher, Wise and Zimmerer.




                                         2